UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEAN-GESPERE PIERRE,
                          Plaintiff,
                    -against-
EDNY C/O MAGISTRATE JUDGE MS. LOIS                                   18-CV-12193 (CM)
BLOOM AND EMPLOYEES; CHIEF
ADMINISTRATOR MR. DOUGLAS                                         ORDER OF DISMISSAL
PALMER; CHIEF JUDGE MS. DORA L.
IRIZZARY; COURT PRO SE CLERK –
BLACK MAN JOHN DOE,
                          Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action asserting that the defendants violated his

federal constitutional rights, and he seeks monetary damages. Plaintiff sues Chief District Judge

Dora L. Irizarry and Magistrate Judge Lois Bloom of the United States District Court for the

Eastern District of New York. He also sues that court’s clerk of court, Douglas Palmer, as well as

a “pro se clerk” who he describes as “Black Man John Doe.” This Court construes Plaintiff’s

claims as brought under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971). By order dated April 25, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. For the reasons discussed below,

the Court dismisses this action.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also
dismiss a complaint, or portion thereof, when the Court lacks subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted,

emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

A.     Pierre I

       On August 17, 2018, Plaintiff filed a pro se action in this Court against Magistrate Judges

Bloom and Tiscione of the Eastern District of New York, as well as Lea Vasquez, and three

other unidentified employees of that court, including one referred to as “John Doe Pro Se Clerk,

A Black Guy.” See Pierre v. Tiscione, No. 18-CV-7562 (LLS) (“Pierre I”). In Pierre I, Plaintiff

alleged that the defendants mistreated him during his proceedings in the Eastern District of New

York. By order and judgment dated August 30, 2018, Judge Stanton of this Court dismissed

Pierre I under the doctrine of judicial immunity. Pierre I (ECF Nos. 4 & 5.) Plaintiff appealed.

But on January 24, 2019, the United States Court of Appeals for the Second Circuit dismissed

Plaintiff’s appeal as frivolous. See Pierre v. Tiscione, No. 18-2687 (2d Cir. Jan. 24, 2019).


                                                   2
B.      The present action

        Undeterred by Judge Stanton’s dismissal of Pierre I, on December 21, 2018, Plaintiff

filed the complaint commencing the present action. In his complaint, he includes allegations that

are somewhat similar to his allegations in Pierre I. He asserts that Magistrate Judges Bloom and

Tiscione, Clerk of Court Douglas Palmer, and other court employees caused negative results in

two of Plaintiff’s pro se civil actions that he brought in the Eastern District of New York.

        Plaintiff alleges that in Pierre v. Airserv Sec., No. 14-CV-5915 (E.D.N.Y.), the

defendant’s law firm offered him $5,000 “to drop the case.” (ECF No. 2, at 5.) But then the

defendant’s attorneys “organized with [the] Judges[] and [court] employees to blow my case.” 1

(Id.)

        Plaintiff also seems to allege that in Pierre v. FJC Sec. Servs. Inc., No. 15-CV-4627

(E.D.N.Y.), the defendant’s attorney asked Plaintiff how much money he would accept to “drop

the case”; Plaintiff asked for $6,000. (Id.) The defendant’s attorney refused “and organized to

find [Magistrate] Judge Lois Bloom, [Magistrate] Judge Tiscione and Case Manager Ms. Lea

Vazquez and Douglas Palmer to blow the case.” 2 (Id.)


        1
          On July 28, 2016, Magistrate Judge Tiscione issued a report and recommendation in
which he recommended that the defendant’s motion for summary judgment be granted. Pierre v.
Air Serv. Sec., No. 14-CV-5915, 2016 WL 11396816 (E.D.N.Y. July 28, 2016). District Judge
Brodie adopted the report and recommendation and granted the defendant’s motion for summary
judgment. Pierre, No. 14-CV-5915, 2016 WL 5136256 (E.D.N.Y. Sept. 21, 2016). The Second
Circuit later dismissed Plaintiff’s appeal as frivolous. Pierre v. Airserv Sec., No. 16-3370, 2017
WL 4541336 (2d Cir. Jan. 5, 2017), cert. denied, 138 S. Ct. 114 (2017). Magistrate Judge Bloom
was originally assigned to that action before it was reassigned to Magistrate Judge Tiscione.
        2
         In a memorandum and order dated September 19, 2017, District Judge Brodie granted
the defendant’s motion for summary judgment. Pierre v. FJC Sec. Servs., Inc., No. 15-CV-4627,
2017 WL 4162304 (E.D.N.Y. Sept. 19, 2017). On May 24, 2018, the Second Circuit affirmed the
dismissal. Pierre v. FJC Sec. Servs., Inc., 723 F. App’x 70 (2d Cir. 2018) (summary order), reh’g
& reh’g en banc denied, No. 17-3257 (2d Cir. July 24, 2018), cert. denied, 139 S. Ct. 597
(2018). Magistrate Judge Bloom was also originally assigned to that action before it was
reassigned to Magistrate Judge Tiscione.


                                                 3
       On March 21, 2019, Plaintiff filed a letter in the present action (ECF No. 4), which the

Court construes as a supplement to Plaintiff’s complaint. In his letter, Plaintiff accuses

Magistrate Judge Bloom of “join[ing] the opposing party to settle my case without any legal

paper.” (Id. at 4.) He also states that Magistrate Judge Bloom “made a conspiration with

substitute judge Steven L. Tiscione to stop my witness Ms. Eunice Reid . . .[o]n the eve [of]

deposition.” (Id. at 5.) Plaintiff further alleges that Magistrate Judge Tiscione made

“prostitutions . . . with his case manager[,] Ms. Lea Vasquez and other women inside EDNY.”

(Id.) Plaintiff additionally asserts that Magistrate Judges Bloom and Tiscione, as well as Lea

Vazquez, two other court employees, the Eastern District of New York’s Pro Se Clerk’s Office,

and Clerk of Court Douglas Palmer “created an [e]nterprise[] corruption into EDNY.” (Id.)

       Plaintiff alleges that in one of his other civil actions in the Eastern District of New York,

one of the defendant’s attorneys practiced law without a license and “violated security screening

more than three times with unauthorized computer access.” (Id. at 6.) Plaintiff asserts that he

asked Chief Judge Irizarry and Clerk of Court Douglas Palmer “to stop this.” (Id.) Plaintiff does

not specify what action, if any, Chief Judge Irizarry or Clerk Palmer took in response to

Plaintiff’s complaint. Plaintiff refers to Magistrate Judge Bloom as “a stupid judge who has no

law degree [and who] tried to messed up with me who as I am a superior than her.” (Id. at 8.) He

accuses Magistrate Judges Bloom and Tiscione of judicial misconduct. (Id. at 10.)

                                           DISCUSSION

A.     Judicial immunity

       The Court must dismiss, under the doctrine of judicial immunity, Plaintiff’s Bivens

claims against Magistrate Judge Bloom, Clerk of Court Douglas Palmer, and other court

employees that arise from their rulings or actions in Plaintiff’s civil actions in the Eastern

District of New York. Judges are absolutely immune from suit for damages for any actions taken


                                                  4
within the scope of their judicial responsibilities. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991);

see also Dorman v. Higgins, 821 F.2d 133, 137-39 (2d Cir. 1987) (applying judicial immunity to

Bivens claims). 3 Generally, “acts arising out of, or related to, individual cases before [a] judge

are considered judicial in nature.” Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “[E]ven

allegations of bad faith or malice cannot overcome judicial immunity.” Id. at 209. This is

because “[w]ithout insulation from liability, judges would be subject to harassment and

intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir. 1994) (internal quotation marks and

citation omitted).

          Judicial immunity does not apply when a judge takes action outside her judicial capacity,

or when a judge takes action that, although judicial in nature, is taken in absence of all

jurisdiction. Mireles 502 U.S. at 11-12; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge . . . .” Stump v. Sparkman, 435 U.S. 349, 356

(1978).

          This immunity also applies to government officials, including clerks of court and other

court employees, for their acts that assist a judge in the performance of his or her judicial duties.

See Cleavinger v. Saxner, 474 U.S. 193, 200 (1985); Montero v. Travis, 171 F.3d 757, 760 (2d

Cir. 1999); see also Ali v. Pollak, 182 F.3d 898 (2d Cir. 1999) (unpublished opinion) (extending



          3
         Federal courts have analogized Bivens claims to those brought under 42 U.S.C. § 1983.
See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (“[Bivens] is the federal analog to suits brought
against state officials under [§ 1983].”) (internal quotation marks and citation omitted). Caselaw
from § 1983 claims may be used to address issues in Bivens claims. See Butz v. Economou, 438
U.S. 478, 498-99 (1978); Shue v. United States, 466 F. App’x 51 (2012) (summary order)
(quoting Tavarez v. Reno, 54 F.3d 109, 110 (2d Cir. 1995)); see also Morales v. City of New
York, 752 F.3d 234, 237 (2d Cir. 2014) (holding that the district court properly construed § 1983
claims brought against a federal employee as arising under Bivens).


                                                  5
judicial immunity to a pro se law clerk); Oliva v. Heller, 839 F.2d 37, 39-40 (2d Cir. 1988)

(extending judicial immunity to a judge’s law clerk); Chmura v. Norton, Hammersley, Lopez &

Skokos Inverso PA, No. 3:17-CV-2164, 2018 WL 2138631, at *2 (D. Conn. May 9, 2018)

(extending judicial immunity to a clerk of court); Manko v. Ruchelsman, No. 12-CV-4100, 2012

WL 4034038, *2 (E.D.N.Y. Sept. 10, 2012) (same), appeal dismissed, 12-4080 (2d Cir. Jan. 31,

2013); Gibson v. Brown, No. 12-CV-0622, 2012 WL 1744845, at *4-5 (E.D.N.Y. May 16, 2012)

(extending judicial immunity to a pro se writ clerk), appeal dismissed, No. 12-2748 (2d Cir. Dec.

20, 2012).

       Plaintiff asserts at least some Bivens claims against Magistrate Judge Bloom that arise

from her rulings in Plaintiff’s civil actions in the Eastern District of New York. And he seems to

assert at least some Bivens claims against Clerk of Court Douglas Palmer and other court

employees arising from their efforts to assist the judges of the Eastern District of New York in

the performance of their duties. Under the doctrine of judicial immunity, therefore, Magistrate

Judge Bloom, Clerk of Court Douglas Palmer, and the other court employees are immune from

suit for these claims. The Court therefore dismisses these claims, under the doctrine of judicial

immunity, as frivolous and for seeking monetary relief from defendants that are immune to such

relief. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii); Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011)

(“Any claim dismissed on the ground of absolute judicial immunity is ‘frivolous’ for purposes of

[the in forma pauperis statute].”); Montero, 171 F.3d at 760 (“A complaint will be dismissed as

‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting Neitzke, 490

U.S. at 327))).

B.     Remaining claims

       Even when the Court reads the complaint with the “special solicitude” due pro se

pleadings, Triestman, 470 F.3d at 475, the Court must dismiss Plaintiff’s remaining claims as


                                                 6
frivolous. Plaintiff’s allegations with respect to his remaining claims rise to the level of the

irrational, and there is no legal theory on which he can rely. See § 1915(e)(2)(B)(i); Denton, 504

U.S. at 33; Livingston, 141 F.3d at 437.

C.      Leave to amend

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

D.      Litigation history

        Plaintiff has filed other actions in this Court that the Court determined were

nonmeritorious. See Pierre I, No. 18-CV-7562 (LLS) (S.D.N.Y. Aug. 30, 2018) (action dismissed

under § 1915(e)(2)(B)(iii) under the doctrine of judicial immunity), appeal dismissed as

frivolous, No. 18-2687 (2d Cir. Jan. 24, 2019); Pierre v. Alliance Sec. Servs., No. 18-CV-3189

(CM) (S.D.N.Y. June 20, 2018) (action dismissed under § 1915(e)(2)(B)(ii) for failure to state a

claim on which relief may be granted), appeal dismissed as frivolous, No. 18-1977 (2d Cir. Nov.

19, 2018). In light of Plaintiff’s litigation history, especially in Pierre I, this Court finds that

Plaintiff was or should have been aware that when he filed the present action, he was filing a

nonmeritorious action. See Sledge v. Kooi, 564 F.3d 105, 109-110 (2d Cir. 2009) (discussing

circumstances where frequent a pro se litigant may be charged with knowledge of particular legal

requirements). Accordingly, the Court warns Plaintiff that if he files any additional duplicative or

frivolous litigation in this Court, the Court will issue an order barring him from filing new civil

actions in this Court in forma pauperis without the Court’s leave. See 28 U.S.C. § 1651.




                                                    7
                                         CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court dismisses this action as frivolous and

for seeking monetary relief from defendants that are immune to such relief. 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii).

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is further directed to docket this order as a “written opinion” within

the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    May 3, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 8
